1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                       SOUTHERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,              Case No.: 19-CR-1674-AJB

11                          Plaintiff,
12                                          ORDER AND JUDGMENT TO
           v.                               DISMISS WITHOUT
13                                          PREJUDICE; ORDER TO
                                            EXONERATE THE BOND
14   RANFERI GOMEZ-SANTOYO,

15                          Defendant.
16

17

18        Upon motion of the United States of America and good

19 cause appearing,

20        IT IS HEREBY ORDERED that the INFORMATION in the above-

21 entitled case be dismissed without prejudice and the bond in

22 this case be exonerated.

23        IT IS SO ORDERED.

24
     Dated: September 30, 2019
25

26

27

28
